Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (in particular, the combination of Brown et al. US Pub. No.: 2011/0208970 A1 (hereinafter "Brown”), in view of Pang US Pub. No.: 2017/0026174 A1 (hereinafter Pang) does not disclose, with respect to independent claims 1, 6, 7, 8 and 15, the limitation “encrypting the derived key by using the same public key that is used to generate the derived key” as claimed. Rather, Brown discloses providing methods for utilizing parameters generated in one of a key agreement scheme and a digital signature scheme to reduce the number of computations and/or reduce the bandwidth requirements in the other scheme. Pang discloses sending, by the first device, the encrypted asymmetric encryption public key and second key-exchange public key information of the first device to the second device, where the second key-exchange public key information includes a second key-exchange public key of the first device, and the second key-exchange public key is used by the second device to generate a shared key by using the second key-exchange public key and a key-exchange private key of the second device and establish a secure connection to the first device by using the generated shared key.  Accordingly, claims 1-3, 5-10, 12-17 and 19-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433